On Rehearing.
Our attention has been called to an error and miscalculation in our original opinion herein. The decree, therefore, will be amended and corrected to read:
For the reasons assigned, it is ordered, adjudged and decreed that the judgment of the district court be amended by reducing the additional corporation franchise taxes in favor of the State from $903.60 to $173 for the year 1933, from the sum of $1,356.01 *Page 39 
to $297 for the year 1934 and from the sum of $1,807.27 to $551.15 for the year 1935, or reducing the total tax of $4,066.88 allowed by the trial judge for the three years to the sum of $1,021.15; and in all other respects the judgment is affirmed. Defendant to pay the costs of the lower court.